                                          Case 4:18-cv-01425-KAW Document 57 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GINA GILTON,
                                   7                                                        Case No. 4:18-cv-01425-KAW
                                                        Plaintiff,
                                   8                                                        ORDER TO FILE DISMISSAL WITHIN
                                                 v.                                         60 DAYS
                                   9
                                         BRIGHTER BEGINNINGS,                               Re: Dkt. No. 55
                                  10
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 31, 2020, Defendant notified the Court that the final payment had been made in

                                  14   full satisfaction of the terms of the settlement agreement. (Dkt. No. 55.) Accordingly, Plaintiff

                                  15   shall file a dismissal within 60 days of this order, absent any extension ordered by the Court.

                                  16   Given the current pandemic, the Court would greatly appreciate if Defendant assisted Plaintiff in

                                  17   preparing and filing the dismissal.

                                  18          IT IS SO ORDERED.

                                  19   Dated: September 3, 2020

                                  20                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                  21                                                    United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
